Case 2:20-cv-04479-ODW-JEM Document 14 Filed 10/27/20 Page 1 of 2 Page ID #:117




 1                                                                                O
 2
 3
 4
 5
 6
 7
 8                     United States District Court
 9                     Central District of California
10
11   APARTMENT ASSOCIATION OF                Case № 2:20-cv-04479-ODW (JEMx)
12   GREATER LOS ANGELES et al.
13                    Plaintiffs,            ORDER DENYING MOTION TO
14         v.                                DISMISS AS MOOT [12]
15   CITY OF LOS ANGELES, et al.,
16                    Defendants.
17
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
Case 2:20-cv-04479-ODW-JEM Document 14 Filed 10/27/20 Page 2 of 2 Page ID #:118




 1         On October 8, 2020, Defendant City of Los Angeles filed a Federal Rule of
 2   Civil Procedure (“Rule”) 12(b)(6) motion to dismiss the complaint in this case. (ECF
 3   No. 12.) On October 26, 2020, Plaintiffs filed a First Amended Complaint, eighteen
 4   days after Defendant’s Rule 12(b)(6) motion. (ECF No. 13.) Federal Rule of Civil
 5   Procedure 15(a)(1) allows Plaintiffs to file an amended complaint once as a matter of
 6   course within twenty-one days of service of a Rule 12(b) motion. As the pending
 7   motion to dismiss was based on a complaint that is no longer operative, the motion is
 8   DENIED as MOOT. See Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008
 9   (9th Cir. 2015).
10
11         IT IS SO ORDERED.
12
13         October 27, 2020
14
15                               ____________________________________
16                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
